Woods., C. J.,
delivered the opinion of the court.
Accepting as true the evidence of the appellee himsélf, the peremptory instruction asked for the appellant should have been given.
By the fraudulent collusion of the appellee, the bridge foreman and the baggage master, the appellee was admitted to the baggage car to be carried some distance, in violation of the rules of the company, against its interests, and in fraud of its rights. He knew he must pay fare or have a pass, and, though he endeavored to secure the pass, he failed to get it, and he did not pay his fare, and never intended so doing. The baggage master and the appellee were aware of the propriety of keeping the appellee out of sight while in the baggage car, and when the train reached Knoxville, the point to -which the baggage master eollusively agreed to carry appellee, the train not stopping, the baggage master compelled the appellee to jump from the rapidly moving car, whereby he lost a leg. The baggage master may be liable for his injury, but not the railroad company.
The case is controlled by the opinions of the court in Illinois, etc., R. R. Co. v. Latham, 72 Miss., 32, and Williams v. Mobile, etc.. R. R. Co., 19 So. Rep., 90.

Beversed and remanded.